UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7369



ORLANDO R. BAILEY-BEY,

                                              Petitioner - Appellant,

          versus


THOMAS CORCORAN; ATTORNEY    GENERAL   FOR   THE
STATE OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
261-L)


Submitted:   February 29, 2000               Decided:   March 14, 2000


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orlando R. Bailey-Bey, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orlando Bailey-Bey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion.   We find that the district court did not err in

finding that Bailey-Bey was not denied the effective assistance of

counsel and in finding that the state court’s denial of relief on

his substantive claims was not “contrary to, or an unreasonable

application of, clearly established Federal law.”    28 U.S.C.A. §

2254(d)(1).   Accordingly, finding no reversible error, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2